Citation Nr: 1212329	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left leg deep vein thrombosis and phlebitis (to include as due to herbicide exposure).  

2.  Entitlement to service connection for right leg deep vein thrombosis (to include as due to herbicide exposure).  

3.  Entitlement to service connection for bilateral foot arthritis.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for peptic ulcer disease (PUD) and gastritis.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (to include as due to herbicide exposure).  

8.  Entitlement to service connection for a sleep disorder.  
9.  Entitlement to service connection for dermatitis (to include as due to herbicide exposure).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970 (to include service in the Republic of Vietnam from June 1969 to June 1970).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

At the November 2011 video conference hearing, the Veteran appeared to raise a claim of entitlement to service connection for a psychiatric disability.  Hence, the matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  

The matters of service connection for left and right leg deep vein thrombosis and phlebitis, and PUD and gastritis, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  The Veteran is not shown to have served in combat.  

3.  Arthritis of either foot was not manifested in service or in the first postservice year; a preponderance of the evidence is against finding that such disability is related to the Veteran's service.  

4.  A chronic low back disability was not manifested in service; arthritis of the spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event or injury in service.  

5.  Hypertension was not manifested in service or in the Veteran's first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to an event, injury, or disease in service.  

6.  The Veteran's respiratory complaint in service was acute and resolved; COPD was not manifested in service; the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or to any event therein, to include as due to exposure to herbicides.  

7.  The Veteran is not shown to have a sleep disorder.  

8.  Dermatitis was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's current dermatitis is related to an injury, disease, or event in service, to include as due to exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of both feet is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

4.  Service connection for COPD, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

5.  Service connection or a sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

6.  Service connection for dermatitis (claimed as due to exposure to herbicides) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veteran's service personnel records show that his military occupational specialty (MOS) was combat engineer, and that his decorations included the National Defense Service Medal, Vietnam Service Medal with two bronze service stars, Vietnam Campaign Medal with Device (none of which denotes combat).  38 U.S.C.A. § 1154(b) reduces the burden as to the incurrence or aggravation of disease or injury in service.  As the Veteran is not shown to have served in combat (his allegations of injury sustained in combat are self-serving and not credible), he is not entitled to consideration of his service connection claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided him notice regarding disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  As the evidence of record does not indicate/suggest that the Veteran's COPD, sleep disorder, low back disability, hypertension, bilateral foot arthritis, or dermatitis may be related to service (to include presumed exposure to herbicides therein), the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At the November 2011 video conference hearing, the Veteran alleged (for the first time) that he injured his back when a truck he was driving hit a land mine.  The Board finds such allegation of combat and injury sustained in combat to be self-serving and not credible.  Hence, there is no evidence indicating/suggesting an event/injury to the Veteran's spine during service, and the Board finds that an examination to secure an opinion regarding a nexus between an injury in service and his current disability is not necessary.   The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis and hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis and for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service department records show the Veteran served in Vietnam from June 1969 to June 1970.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, are presumed to have been exposed to an herbicide agent therein, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee, 34 F.3d at 1042.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Bilateral Foot Arthritis

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to either foot.  On August 1970 service separation examination, the Veteran's feet were normal on clinical evaluation and he denied any swollen or painful joints, or any foot trouble.  

Postservice treatment records include April 2004 First Med private treatment records that note the Veteran's complaint of problems with pain and swelling in his right ankle for the past 2 weeks.  The assessment was right foot pain, rule out arthritis, right foot.  X-rays of the right foot revealed hallux valgus deformity with exostosis first metatarsal head and spur formation plantar aspect of os calcis.  
October 2004 Southeast Alabama Medical Center private treatment records note X-rays showed degenerative changes of the feet.  An April 2006 report notes previous X-rays showed arthritis of the feet.  

VA treatment records include a March 2007 report that notes the Veteran's complaint of joint pain and stiffness in his feet.  A June 2007 report notes he has osteoarthritis of the feet.  A January 2008 record notes the Veteran's report he has had a problem with arthritis of his bilateral lower legs for 10 years.  It was noted he has bunions, and changes consistent with osteoarthritis of the feet.  A February 2008 podiatry consult notes his complaints of burning pain in both feet, and that his feet have been painful for 15 years.  It was also noted that he experiences foot swelling.  

In his February 2008 claim, the Veteran alleged that his arthritis is related to his work in service.  

Various February 2008 lay statements report the Veteran has painful and swollen feet and has various problems with his feet that he did not have prior to service.  His brother, C.G., opines that the Veteran's disability is due to the environment and conditions he encountered in Vietnam.  

At the November 2011 video conference hearing, the Veteran testified that the Army could not find shoes to fit his feet properly when he entered the military (transcript, p.3).  He related that for the first two weeks of service, he had to wear civilian shoes with his military uniform (p.4).  He testified that he believed he went to sick call twice due to pain in his feet (p.4).  He never had a doctor relate the arthritis in his feet to his wearing tight boots (p.7).  

As noted above, the Veteran's STRs, including his service separation examination report, do not show any complaints or treatment pertaining to foot disability.  Furthermore, there is no evidence that arthritis of a foot was manifested in the first postservice year.  Consequently, service connection for arthritis of both feet on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  His allegations to the contrary are self-serving, and not credible.  Likewise, to the extent that he has submitted lay statements relating he has foot problems now he did not have prior to service to support his theory of continuity of complaints since service, such nonspecific/vague accounts are outweighed in probative value by the absence of pertinent pathology on separation and the more than 30 year period prior to the initial postservice clinical notation of foot problems, when the onset was identified as 2 weeks prior.  

Accordingly, what the Veteran needs to establish service connection for arthritis of both feet is competent evidence of a nexus between his arthritis of the feet and his active service.  See 38 C.F.R. § 3.303.  While he is competent to report his observation of symptoms of arthritis, such as pain or stiffness, because the matter of a nexus between an insidious disease process such as arthritis of the feet and an alleged etiological factor many years prior is a complex medical question, he is not competent to provide probative evidence in this matter by his own opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Likewise, as the Veteran's brother has no medical expertise, and does not support his allegation relating the Veteran's arthritis of the feet to his service by citation to medical texts or treatises, his opinion regarding a nexus between current foot disability and the Veteran's service is not competent evidence.    

The Veteran has not presented any evidence (nor identified any evidence for VA to secure) relating his arthritis of the feet to a disease, injury, or event in service.  While he asserts that there is a nexus between his arthritis of both feet and his service, he provides no reasoning in support of this allegation other than a vague allegation of duties in service as a causative factor, and no citation to supporting clinical data or supporting medical texts or treatises.  His unsupported allegations have no probative value in this matter.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply; the claim is denied.  


Low Back Disability

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to his back.  On August 1970 service separation examination, the Veteran's spine was normal on clinical evaluation and he denied back trouble of any kind.  

Postservice treatment records include October 2004 Southeast Alabama Medical Center private treatment records that noted a CT scan of the lumbosacral spine and X-rays of the lumbar spine revealed degenerative changes and vascular calcification.  April 2006 treatment records include lumbosacral and lumbar spine X-rays that revealed degenerative changes of the lower lumbar spine with slight loss of height of the L3-L5 vertebral bodies, with no evidence of fracture or subluxation.  

A September 2007 VA treatment record notes the Veteran's complaint of problems with his back when he showers and shaves; the assessment was osteoarthrosis, generalized, involving multiple sites, primarily the lumbar spine.  

February 2008 lay statements from various sources reported the Veteran has constant pain, including in his back.  His brother, C.G., opined that the disability is due to the environment/conditions in Vietnam.  

At the November 2011 video conference hearing, the Veteran testified that his military occupational specialty (MOS) required considerable manual labor (transcript, p.8).  He denied any specific injury to his lower back during service (p.8).  However, he did indicate he was driving a track and hit a land mine and experienced a "jolt" to his back (p.8).  He denied receiving any treatment after the incident (p.10).  He indicated it was years after service before he began experiencing any back problems (p.9), reporting he did not receive any treatment for his back prior to 2004 (p.10).  

The Veteran's STRs, including his service separation examination report, do not show any complaints or treatment pertaining to his spine.  As noted above, the Board finds the Veteran's account of a landmine injury in service to be self-serving and not credible; he is not shown to have served in combat and his initial allegation of such an injury was in Novmeber 2011, and is compensation driven and not credible.  Significantly, he did not report such injury in connection with any prior treatment.  Furthermore, there is no evidence that arthritis of the spine was manifested in the first postservice year.  Consequently, service connection for arthritis of the spine on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Accordingly, what the Veteran needs to establish service connection for a low back disability is competent evidence of a nexus between his current back disability and his active service.  See 38 C.F.R. § 3.303.  While he is competent to report his observation of symptoms of arthritis, such as pain or stiffness, because the matter of a nexus between an insidious disease process such as arthritis of the spine and an alleged etiological factor many years prior is a complex medical question, he is not competent to provide probative evidence in this matter by his own opinion.  See Jandreau, 492 F.3d at 1377.  As the Veteran's brother has no medical expertise, and does not support his opinion relating the Veteran's arthritis of the spine to his service by citation to medical texts or treatises, that opinion likewise is not competent evidence.  Id.  

The Veteran has not presented any credible evidence of continuity of related complaints or competent evidence of a nexus in the absence of continuity.  As was previously noted, his accounts of a landmine injury in service are self-serving, and deemed not credible.  His initial postservice recorded complaint regarding a low back problems was in October 2004, approximately 34 years after his separation from service.  Such a lengthy time interval between service and the initial postservice manifestation of a disability for which service connection is sought is, of itself, a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Significantly, there is no medical opinion in the record that relates the Veteran's low back disability directly to his service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply; the claim must be denied.  

Hypertension 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  

On August 1968 service induction examination, the Veteran's blood pressure was 126/74.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hypertension/high blood pressure.  

On August 1970 service separation examination, the Veteran's blood pressure was 134/76, and he denied a history of high or low blood pressure.  

Postservice treatment records include a September 1997 Southeast Alabama Medical Center private treatment record that notes the Veteran had no history of hypertension or chest pain.  His blood pressure was 120/94 and 128/92.  An October 1997 treatment record notes his blood pressure was 130/80.  

October 2004 Southeast Alabama Medical Center private treatment records note the Veteran had an elevated blood pressure for which he was not being treated.  Hypertension was diagnosed, and he was started on blood pressure medication.  

Dr. P.J.J. private treatment records include a September 2006 report noting the Veteran was being treated for hypertension.  A February 2007 report notes the Veteran stopped using cigarettes recently, but had smoked approximately two-and-a-half packs per day for 40 to 50 years.  His current problem list included hypertension, benign essential.   

VA treatment records note that the Veteran suffers from hypertension and is on medication for his blood pressure.  

February 2008 lay statements include statements from the Veteran's brothers that he has hypertension, which he did not have until he was discharged from the military, and relate the hypertension to his service, particularly Vietnam.  

At the November 2011 video conference hearing, the Veteran testified that he had high blood pressure diagnosed in 2004 and that he was currently taking medication (p.15).  He denied any blood pressure issues during service, and indicated he did not feel there was a reason his blood pressure condition should be associated with his military service (p.15).  

The Veteran's private and VA treatment records show a diagnosis of hypertension.  It is not in dispute that he has such disability.  However, his STRs are silent for hypertension, and his service entrance and separation examinations found normal blood pressure readings.  His brother's accounts that he had elevated blood pressure on separation from service are belied by the Veteran's own accounts to the contrary.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, as there is no evidence that hypertension was manifest in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  [Notably, the Veteran has not alleged that his hypertension had its onset in service or was manifested in the first postservice year].  Accordingly, to establish service connection for hypertension the Veteran must affirmatively show, by competent evidence, that his hypertension is causally related to (was incurred in or aggravated by) his service.  He has presented no such evidence or identified a theory as to the causal connection.  The Board notes that September 1997 Southeast Alabama Medical Center private treatment records found the Veteran's blood pressure was 120/94 and 128/92, appearing to suggest hypertension as his diastolic pressure was over 90mm.  However, as noted above, an October 1997 treatment record found his blood pressure was 130/80, suggesting the September 1997 blood pressure readings were not indicative of hypertension.  Hypertension was actually diagnosed in 2004; regardless, even if it appeared in 1997, this would be 27 years postservice.  A lengthy time interval (whether 27 or 34 years) between active service and the initial postservice clinical manifestation of hypertension is, of itself, a factor weighing against a finding of service connection for the hypertension.  Maxson, 230 F.3d at 1333.  

The Veteran has not explicitly advanced a theory as to why he feels that his hypertension is related to service; he concedes he does not know why his hypertension should be related to service.  Significantly, the matter of a nexus between current hypertension and remote service is a medical question that is not capable of resolution through lay observation.  See Jandreau, 492 F.3d at 1377.  As the Veteran's brothers have no medical expertise, and do not support their allegations relating the Veteran's hypertension to his service by citation to medical texts or treatises, they are not competent to provide probative evidence in this matter by their own opinions.  Id.  Hypertension is not a disability capable of lay observation; its presence is established by instrument measurements.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit of the doubt doctrine does not apply.  The claim must be denied.  

COPD

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to COPD.  A January 1969 STR notes the Veteran's complaint of chest pain.  On physical examination, his chest was clear.  The impression was resolving upper respiratory infection.  On August 1970 service separation examination, the Veteran's lungs and chest were normal on clinical evaluation, and he denied any shortness of breath, or pain or pressure in the chest.  

Postservice treatment records include a May 1997 Southeast Alabama Medical Center private treatment record that includes an X-ray of the chest that found no acute abnormalities of the heart or lungs.  A September 1997 report noted the Veteran had no sinus problems or difficulty breathing.  On physical examination his chest was clear.  A February 1998 X-ray of the chest found no acute abnormality; the lungs were clear.  October 2004 records noted the Veteran's report of some shortness of breath with exertion, but not severe.  On physical examination, his lungs were clear.  X-rays of the chest revealed the lungs were hyperexpanded, suggesting significant obstructive disease, right lateral costophrenic angle blunting and apparent pleural thickening.  April 2006 records noted the Veteran denied any shortness of breath.  His past medical history included COPD; he reported he was told he has emphysema.  On physical examination, his lungs revealed diffuse rhonchi (i.e., a sound consisting of a dry, low-pitched, snore-like noise, due to a partial obstruction), and a scattered diffuse wheeze.  

Dr. P.J.J. private treatment records include a February 2007 report noting the Veteran smoked approximately two-and-a-half packs per day of cigarettes for 40 to 50 years.  His current problem list included chronic airway obstruction.  On physical examination, his lungs were clear.  A March 2007 report noted the Veteran's COPD remains stable.  On physical examination, the Veteran displayed normal respiratory effort.  

June 2007 VA treatment records note that on physical examination the Veteran's breath sounds were clear, bilaterally.  His current medical illnesses included COPD.  

February 2008 lay statements from various sources report the Veteran has experienced shortness of breath and has emphysema.  The Veteran's brothers indicate that he did not have such disability prior to his military service, and relate the COPD/emphysema to his service, particularly in Vietnam.  

At the November 2011 video conference hearing, the Veteran testified that emphysema was diagnosed in 2005 or 2006 (p.11).  He denied any breathing disorders in service (p.11).  He also denied exposure to anything during service to warrant service connection (p.11).  He reported he smoked cigarettes for approximately 50 years, and was currently smoking 2 packs per day (p.11-12).  

The Veteran's STRs, including his service separation examination report do not mention COPD; the only respiratory complaint noted in his STRs is a resolving upper respiratory infection.  Accordingly, service connection for COPD (or any chronic respiratory disability) on the basis that such disability became manifest in service and persisted is not warranted.  

The Veteran alleges that his COPD is causally related to his exposure to herbicides (to include Agent Orange) in service.  The law provides that, if a Veteran was exposed to an herbicide agent during service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, COPD is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e) (to include the newly included diseases effective August 31, 2010); consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

As noted above, the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee, 34 F.3d at 1042.  

Given the above, to establish service connection for COPD the Veteran must affirmatively show, by competent evidence, that his COPD is causally related to (was incurred in or aggravated by) his service.  He has presented no such evidence.  The record includes private and VA treatment records which note that he has COPD; however, they relate only to medical treatment and are silent regarding the etiology of the disability.  There is no competent evidence that COPD was manifested prior to 2004.  A lengthy time interval (approximately 34 years) between active service and the initial postservice clinical manifestation of COPD is, of itself, a factor weighing against a finding of service connection for COPD.  Maxson, 230 F.3d at 1333.  Significantly, there is no medical opinion in the record that relates the Veteran's COPD directly to his service.  

In summary, the competent evidence of record does not show that the Veteran's COPD is related to his service, to include as due to herbicides.  To the extent that he and his brothers assert that his COPD/emphysema is related to the environmental hazards he encountered in service, the Board notes that they are laypersons and lack the training to opine regarding medical causation; whether a disease is related to herbicides is a complex medical question incapable of resolution by lay observation.  See Jandreau, 492 F.3d at 1377.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's COPD is in any way related to his service.  Accordingly, the claim of service connection for such disability must be denied.  

Sleep Disorder

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis related to a sleep disorder.  On August 1970 service separation examination, the Veteran denied frequent trouble sleeping, or frequent or terrifying nightmares.  

February 2008 lay statements, including from the Veteran, note his inability to sleep.  

At the November 2011 video conference hearing, the Veteran denied having a diagnosis of sleep apnea (p.13).  He indicated he experiences nightmares (p.13).  

A threshold requirement that must be met in order to substantiate a claim for service connection is that there must be competent evidence (generally, a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there is no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran does not point to a medical diagnosis of a sleep disability; it is not shown (and he does not allege) that he has the expertise to make such diagnosis himself.  Accordingly, the initial threshold requirement for substantiating a service connection claim, competent (medical diagnosis) evidence that he has a sleep disorder, is not satisfied.  Hence, the claim must be denied.  See Brammer, 3 Vet. App. at 225.  The Board has considered the Veteran's statements and lay statements from others noting his inability to sleep.  While he may be competent to establish by his own accounts that he does not have sound sleep, as a layperson, he is not competent to attribute any sleep disturbances to an underlying sleep apnea.  Notably, the questions of current disability and nexus presented by allegations in this matter are ones that are eminently medical in nature.  See Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.  

Dermatitis

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to dermatitis (or any skin disorder).  On August 1970 service separation examination, the Veteran's skin was normal on clinical evaluation, and he denied any skin diseases.  

Postservice treatment records include a February 1998 First Med private treatment record that notes the Veteran has venous stasis with stasis ulcer on the right leg; the assessment was venous insufficiency with stasis ulcer.  A December 1999 report notes his complaint of sores on his right ankle, foot, and leg; the assessment was stasis dermatitis.  January 2000 records notes his complaint of problems with a rash on his right leg and of right lower leg "sores" for 3 years, occurring off and on.  Physical examination revealed apparent stasis dermatitis.  An April 2002 report notes the Veteran has a long history of varicose veins and had problems with stasis dermatitis in the past.  On physical examination, moderate varicose veins of the lower leg and feet were found, along with some stasis dermatitis at the lateral aspect of the foot.  The assessment was varicose veins and stasis dermatitis.  

Southeast Alabama Medical Center private treatment records include April 2006 reports that diagnosed the Veteran with chronic venous insufficiency, particularly the right leg, with dermis stasis dermatitis, and a diagnosis of chronic stasis dermatitis of the lower extremities.  

VA treatment records include a March 2007 report noting the Veteran's denial of a rash, lesions, acne, dry skin, itching, or hives.  On physical examination, his skin was normal.  However, it was noted that he had venous varicosities and stasis dermatitis.  A June 2007 record included a diagnosis of stasis dermatitis of the lower legs.  

In his January 2008 claim for service connection for dermatitis, the Veteran indicated he has a rash on his back, thighs, and knees that itches a lot.  

An April 2009 VA treatment record notes the Veteran had a rash that broke out all over his body.  

At the November 2011 video conference hearing, the Veteran denied experiencing or suffering from any skin condition during service (p.17).  He testified that a rash occurs sporadically at different parts of his body (p.18).  He indicated that his dermatitis may be related to Agent Orange exposure during his service in Vietnam (p.18).  

Regarding the allegation that the Veteran's dermatitis is related to herbicide (to include Agent Orange) exposure, the evidence shows the Veteran served in Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, dermatitis is not listed among the diseases that may be presumed service connected based on Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  The VA Secretary has determined that a presumption of service connection based on exposure to herbicides during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (Jan. 4, 1994).  Hence, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  Consequently, to establish service connection for dermatitis, the Veteran must show affirmatively that such disability is related to his service.  See Combee, 34 F.3d at 1042.  

The Veteran has not identified any treatment for dermatitis (or any skin disorder) in service.  Notably, he denies dermatitis became manifest in service and has persisted throughout since.  See November 2011 video conference hearing, page 17.  The first clinical notation of dermatitis is in 1998, approximately 28 years after service.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.   See Maxson, 230 F.3d at 1333.  Therefore, onset of the disability in service with continuity of symptoms since is not shown, either by medical evidence or by the Veteran's own statements.  

What remains then, is the question of whether in the absence of evidence of continuity since service, the Veteran's dermatitis may somehow be related to his remote service (to include as due to herbicide exposure therein).  That question is inherently medical in nature.  The Veteran has not presented any medical opinion or treatise evidence supporting that his dermatitis is (or may be) related to herbicide exposure in service.  His assertions of a nexus between the dermatitis and environmental factors in service are not competent evidence in this matter, as that question is clearly one beyond the capability of lay observation.  Nexus between a current disability and remote service/environmental factors therein is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau, 492 F.3d at 1377.  

The preponderance of the evidence is against this claim; therefore, the benefit of the doubt doctrine does not apply.  The claim must be denied.  


ORDER

Service connection for bilateral foot arthritis is denied.  

Service connection for a low back disability is denied.  

Service connection for hypertension is denied.  

Service connection for COPD, to include as due to herbicides, is denied.  

Service connection for a sleep disorder is denied.  

Service connection for dermatitis is denied.  


REMAND

Regarding service connection for deep vein thrombosis of both legs and phlebitis, and for PUD and gastritis, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim; this includes providing a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Veteran has not been afforded a VA examination in these matters.  Regarding his claims of service connection for left leg deep vein thrombosis and phlebitis, and right leg deep vein thrombosis, he has provided evidence of a current diagnosis of the disabilities and lay evidence of symptoms that may be related to service, and continuing since (i.e., swelling of feet since separation from service).  Laypersons are competent to report symptoms like swelling.  Accordingly, the "low threshold" standard as to when an examination is necessary endorsed in McLendon is met.  

Regarding the claim of service connection for PUD and gastritis, the Veteran's STRs show a February 1969 complaint of mid-abdominal cramping pains and slight left upper quadrant tenderness with guarding.  Accordingly, the Board finds that the evidence of record suggests that the Veteran's PUD and gastritis may be associated with his service.  Accordingly, the "low threshold" standard as to when a VA examination is necessary endorsed by the Court in McLendon is met; an examination to secure a nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of complete clinical records of all remaining VA treatment the Veteran has received for the disabilities at issue from April 2009 to the present.  

2. The RO should then arrange for a cardiovascular diseases examination of the Veteran to determine the nature and likely etiology of his left leg deep vein thrombosis and phlebitis, and his right leg deep vein thrombosis.  His claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be accomplished.  All clinical findings should be reported in detail.  Based on review of the Veteran's pertinent medical history and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

What is the most likely etiology for the Veteran's current right and left leg deep vein thrombosis disabilities?  Specifically, is it at least as likely as not (a 50 percent or better probability) that any thrombosis of either extremity is related to the Veteran's service?  

The examiner must explain the rationale for all opinions.  

3. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his PUD and gastritis.  His claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be accomplished.  All clinical findings should be reported in detail.  Based on review of the Veteran's pertinent medical history and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current gastrointestinal disability(ies).  

(b) As to each diagnosis, is it at least as likely as not (a 50 percent or better probability) that such disability(ies) is(are) related to his service, to include his complaints of abdominal pain noted therein? 

The examiner must explain the rationale for all opinions.  

4. The RO should then readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


